DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/21/2022 has been entered.

Previous Rejections
Applicant’s arguments, filed 9/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
		
Claim Status
Claims 10-18 are newly added.
Claims 1-18 are pending and are included in this prosecution.
	
CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co,, 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1) Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (KR 2012/0133135 A; citations below from the machine translation supplied by KIPO; each reference is of record), in view of Duckworth (US 4,927,625; of record), Symonds (US 2006/0135599 A1; of record), and Valenti (US 2009/0156484 A1; of record).
Instant claim 1 is drawn to a cannabinoid toothpaste composition comprising at least one abrasive agent, at least one binder, at least one humectant, at least one fluoridating agent, at least one surfactant, water, a thickener, lactoferrin, and one or more cannabinoids.
Ma teaches a toothpaste for preventing or treating dental caries that contains 0.01% to 50% of Cannabis sativa extract as an active ingredient (Abstract and pg 4, first paragraph). It is noted that in the machine translation provided, the Korean language term for Cannabis sativa is translated as “evil of fire.”
For claim 1, part (a), Ma teaches the abrasive agents alumina (aluminum oxide), abrasive silica, and calcium phosphate (pg 4, first paragraph). 
For claim 1, part (b), Ma teaches xanthan gum as a binder (pg 4, first paragraph).
For claim 1, part (c), Ma teaches glycerin and sorbitol as useful humectants (pg 4, first paragraph).
For claim 1, part (d), Ma teaches fluoridating agents including sodium fluoride (pg 4, third paragraph).
For claim 1, part (e), Ma teaches surfactants such as sodium N-lauroyl sarcosinate (pg 4, third paragraph).
For claim 1, part (f), Ma teaches surfactants such as sodium N-lauroyl sarcosinate (pg 4, third paragraph).
Ma teaches water in the composition (Example 1, pg 9), as well as the presence of a thickening agent (pg 5, bottom paragraph).
For claim 2, Ma teaches the toothpaste contains 0.01% to 50% of Cannabis sativa extract. For claim 3, Ma teaches the toothpaste may contain cinnamon (pg 5, paragraph 2), an anti-inflammatory spice. Ma teaches the presence of a coloring agent (pg 5, eighth paragraph), reading on claim 5. Ma teaches sweeteners (pg 5, seventh paragraph), reading on claim 6. For claim 7, Ma teaches the presence of glycerin, an alcohol and preservative (pg 5, eighth paragraph). Ma also teaches flavorings such as peppermint, spearmint, cinnamon, thyme extract, and sage (pg 4, second paragraph), reading on claim 8.
Ma does not teach the presence of a silicon dioxide-based thickener; the  identity of the components in the Cannabis sativa extract; or the presence of lactoferrin in the claimed amount in the composition.
Duckworth, Symonds, and Valenti teach the missing elements of Ma.
Duckworth teaches a toothpaste comprising a fluorine-containing therapeutic agent (Abstract; col 1: 7-8). The toothpaste taught by Duckworth contains a silicon dioxide-based thickener (col 3: 61-62, as recited in claim 1 as presently amended; an abrasive such as alumina or silica (col 2: 25-26); a binder such as gum karaya, alginates, or carrageenans (col 3: 56-58); a humectant such as glycerol or sorbitol (col 3: 51-53); a fluoridating agent (col 2: 46-50); a surfactant such as sodium lauryl sulfate (col 3: 35-39); and water (col 4: 1-15 (Table)). 
Regarding the limitation of the amount of sweetener in claim 6, Duckworth teaches glycerol, sorbitol syrup, and xylitol in 10% to 85%, overlapping the claimed range (col 3: 51-55). Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. This limitation also reads on claim 10.
Regarding the limitation of an amount of abrasive agent recited in claim 12, Duckworth teaches an amount of from 5-75% (col 7, claim 1), overlapping the claimed range. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
For the limitation of claim 13 regarding the amount of binder, and the limitation of claim 14 regarding the amount of thickener, Duckworth teaches the binder and the thickening agent are the same species, and teaches an amount of 0.1 to 15% (col 3: 48-50 and 56-66), overlapping the claimed amounts. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
For the limitation of claim 15 regarding the amount of sorbitol solution or glycerin present, Duckworth teaches the following (col 3: 51-55):

    PNG
    media_image1.png
    142
    537
    media_image1.png
    Greyscale

As such, the teaching of Duckworth overlaps the claimed range, and a prima facie case of obviousness exists.
For claim 16, Duckworth teaches that an amount of fluoride ions sufficient to inhibit caries is present (col 7, claim 1), and teaches sodium fluoride as present in an amount of 0.22% (Example 8, cols 6-7), overlapping the claimed range and prima facie case of obviousness exists.
Symonds teaches a buccal mouth spray containing Cannabis sativa plant extract comprising cannabidiol, is effective as an analgesic in amounts of from 5-25 mg (pg 2, [0015] and [0018]). Given a typical amount of toothpaste used is about 500 mg, the teaching of Symonds is a range of 1 to 5%. While this amount is greater than the range recited in claim 1, it within the skill of the ordinary practitioner to optimize the amount of a result-effect agent in a composition. See MPEP 2144.05(II). It is further noted that Example 1 in the present application recites an amount of hemp (Cannabis) oil of 2% in a toothpaste composition (see Table 1, [0084]). This teaching and obviousness rationale also reads on claim 11.
Valenti teaches the addition of lactoferrin to a toothpaste (Example 17, page 11 and page 4, [0032]) for preventing and/or treating destructive inflammation affecting mucous membranes. The destructive inflammation may be caused by adhered biofilm-protected pathogens (Abstract) such as those causing subgingival plaque (page 5, [0042] and [0046]; Example 1, page 6). Valenti teaches an amount of lactoferrin of 0.1% to 10% of the composition for topical use on mucous membranes (pg 13, claim 45), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). 	It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of Ma by adding the  cannabinoid extract in the claimed amounts, as well as lactoferrin in the claimed amounts, since Ma teaches the addition of Cannabis sativa extract to a toothpaste base; Duckworth teaches a toothpaste base composition similar to that of Ma wherein a the thickening agent added is a silicon dioxide-based thickener, and further teaches the claimed amount of abrasive agent(s), binder, thickener, fluoride, and sorbitol or glycerin; Symonds teaches the addition of a cannabinoid extract comprising cannabidiol is useful for treating pain; and Valenti teaches that addition of lactoferrin to a toothpaste is useful for treating oral inflammation and gingival plaque and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 
As for the amounts of cannabinoid extract required by the claims, a person of ordinary skill in the art would have been motivated to adjust the amount of cannabinoid extract in order to obtain a workable product that provides pain relief. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.

2) Claims 4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (cited above), in view of in view of Duckworth (cited above), Symonds (cited above), Valenti (cited above) and Badanes (US 1,817,664).
The teachings of Ma, Duckworth, Symonds, and Valenti are discussed above.
The combination of Ma, Duckworth, Symonds, and Valenti does not teach magnesium sulfate as an anti-inflammatory agent, or the claimed amount of magnesium sulfate in a toothpaste composition.
Badanes teaches the missing element of the combination of Ma, Duckworth, Symonds, and Valenti.
Badanes teaches magnesium sulfate is added to a toothpaste or dentifrice in order to reduce inflammation (pg 1: 95-96). Badanes teaches the magnesium sulfate is present in 0.5% or less (pg 1: 44-49), overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of Ma, Duckworth, Symonds, and Valenti by the addition of magnesium sulfate since Badanes teaches magnesium sulfate is useful in toothpastes or dentifrices for treating  inflammatory conditions, in an amount that overlaps the claimed range. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

Examiner’s Response to Applicant’s Remarks dated 01/14/2022
1. Rejection of claims 1-3 and 5-9 under 35 U.S.C. 103 over Ma, Duckworth, Symonds, and Valenti 
The applicant argues that Ma fails to disclose a toothpaste composition, as currently amended. The applicant argues that claim 1 now includes limitations not disclosed in Ma and not filled in by the teachings of Duckworth, Symonds, or Valenti. The applicant argues that the cited references also do not teach the invention set forth in amended claim 6 or new claim 10.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, it is the position of the Examiner that claims 1-3 and 5-9, as currently presented, remain rejectable over the cited prior art of Ma, Duckworth, Symonds, and Valenti.

2. Rejection of claim 4 under 35 U.S.C. 103 over Ma, Duckworth, Symonds, Valenti, and Marx 
The applicant presented no further argument regarding supposed errors in the rejection of claim 4. As set forth above, it is the position of the Examiner that claims 1 and 4 are properly rejected. However, in view of the limitations recited in the newly added claims 17 and 18, the rejection relying on the prior art of Marx has been withdrawn and claim 4 is presently rejected over Ma, Duckworth, Symonds, Valenti, and the newly cited prior art of Badanes.    

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612